Citation Nr: 1541250	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-16 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky 


THE ISSUE

Entitlement to an increased rating for degenerative joint disease of the right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active duty service from February 1994 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In July 2014, the Veteran testified at Board hearing via video conference before the undersigned.  In April 2015, the Board remanded this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the Board's April 2015 remand, in an August 2015 Informal Hearing Presentation of the Veteran's representative, the representative argued that the Veteran's right knee disability has worsened.  It was also asserted that extraschedular consideration was not given to the matter of an increased rating even though the Veteran claims that his right knee disability causes him to miss work.  As such, the representative requests that the Board remand this case so extraschedular consideration can be given.  Although it is clear that the RO did consider whether extraschedular consideration was warranted in this case (see July 2015 supplemental statement of the case), given the assertions of worsening of the knee, the Veteran should be reexamined and the AOJ/RO should again consider whether referral for an extraschedular rating is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the purpose of determining the nature and extent of the Veteran's service-connected right knee disability.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests, including x-rays if indicated, should be accomplished.  

The examiner should perform range of motion and state the Veteran's range on flexion and extension and if he has pain on either movement.  The examiner should indicate if the Veteran has recurrent subluxation or instability and, if so, if it is slight, moderate or severe.  

The examiner should also indicate whether the service-connected knee disability is productive of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  

The examiner should indicate if the Veteran had a dislocated semilunar cartilage, and, if so, if he also has frequent episodes of locking, pain, and effusion in the joint.  

The examiner should indicate if the Veteran has ankylosis of the knee.  

The examination should be performed in accordance with the appropriate Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

2.  Consider whether the Veteran's right knee disability warrants extraschedular consideration.  If so, submit the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






						(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

